McCLELLAN, J.
The judgment of conviction appealed from must be reversed because of the patent failure of the trial court to order the constitution of the venire to try this defendant for a capital felony in accordance with sections 5004 and 5005 of the Criminal Code Of T896 (Cr. Code 1907, §§ 7268, 7265)' On Monday of the week covering the day on which the trial was set the court drew from the jury box 50 names, which its order provided should constitute the venire from which the jury to try the defendant should be taken; whereas, to conform to the statute, the venire should have embraced also the “panel of petit jurors organized for the week.” And, in consequence of the dereliction stated, the order to the sheriff to serve a copy of the venire drawn for the trial of the defendant was erroneous. The statutory provisions not observed, as shown, are mandatory, and their failure of observance in this case compels a reversal of the judgment of conviction and the remandment of the cause.
Other questions argued need not be considered, further than to say, by' way of warning, that the sheriff is the officer attached for service to the circuit courts, and that processes emanating therefrom, especially in capital cases, should be served by him or his deputies.
Reversed and remanded.
Tyson, C. J., and Simpson and Anderson, JJ., concur.